[Ober|Kaler Letterhead] August 27, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, D.C. 20549-4561 ATTN:Amit Pande, Accounting Branch Chief Re: Old Line Bancshares, Inc. Form 10-K for the Year Ended December 31, 2011 Filed March 30, 2012 File No. 000-50345 Dear Mr. Pande: This will confirm our understanding that the Staff has approved our request for an additional ten business days for Old Line Bancshares, Inc. (the “Company”) to respond to your comment letter on the above-referenced filing dated August 15, 2012.Therefore, the Company will respond to the comment letter by September 13, 2012. Please contact the undersigned at (410) 347-7341 or psomergreif@ober.com if you have any questions.Thank you. Sincerely, /s/ Penny Somer-Greif Penny Somer-Greif cc:Christine M. Rush Old Line Bancshares, Inc.
